Citation Nr: 0514559	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-27 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
Type II.  


REPRESENTATION

Appellant represented by:	Ben Heckathorn, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1963 
to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  Specifically, in that decision, the RO denied the 
issue of entitlement to service connection for diabetes 
mellitus, Type II.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

During the current appeal, the RO issued a statement of the 
case (SOC) in July 2003.  Thereafter, in September 2004, the 
veteran presented testimony regarding his service connection 
claim before the undersigned Acting Veterans Law Judge at the 
RO.  Following completion of the hearing, and specifically in 
December 2004, the Board received a letter, dated in the same 
month, in which a private physician explained that he had 
recently evaluated the veteran for his diabetes mellitus.  In 
this document, the doctor discussed the objective evaluation 
findings and also provided an opinion regarding the etiology 
of the veteran's diabetes.  

Importantly, the agency of original jurisdiction (AOJ) has 
not had an opportunity to consider this medical report in the 
first instance.  Moreover, the veteran has not submitted a 
waiver of review of this private medical record.  In this 
regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
invalidated several provisions of the VCAA implementing 
regulations as contrary to the actual VCAA.  Specifically, in 
Disabled  American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), the Federal Circuit 
emphasized the Board's status as "primarily an appellate 
tribunal," and held that 38 C.F.R. Section 19.9(a)(2) was 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. Section 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver of that review.  As a consequence, the Federal Circuit 
found that appellants were not being afforded their "one 
review on appeal to the Secretary."  In the present case, 
therefore, a remand of the veteran's service connection claim 
is necessary to accord the AOJ an opportunity to consider the 
December 2004 private medical report in the first instance.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following:

Please re-adjudicate the issue on appeal 
with consideration of the additional 
evidence submitted by the veteran in 
light of the entire record.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004



